 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 150 
In the House of Representatives, U. S., 
 
December 15, 2009 
 
RESOLUTION 
Expressing the sense of the House of Representatives that A. Philip Randolph should be recognized for his lifelong leadership and work to end discrimination and secure equal employment and labor opportunities for all Americans. 
 
 
Whereas A. Philip Randolph was born April 15, 1889;  
Whereas A. Philip Randolph was in New York during the height of the Harlem Renaissance and was a student in politics and economics at City College, which served as the intellectual center of the movement;  
Whereas A. Philip Randolph was the cofounder of The Messenger in 1917, a widely read and respected magazine known for its radical persuasion;  
Whereas A. Philip Randolph was the leader of the successful movement to organize the Pullman Company (one of the most powerful businesses in the Nation) which led to the formation of the Brotherhood of Sleeping Car Porters (BSCP), an organization that advanced the claims of African-Americans to dignity, respect, and a decent livelihood;  
Whereas A. Philip Randolph was selected by the porters at the Pullman Company as a representative because he was a good orator and a tireless fighter for the rights of African-Americans and was dedicated to the porters’ cause for over a decade;  
Whereas A. Philip Randolph was able to gain an international charter from the American Federation of Labor (now AFL–CIO) after Franklin Roosevelt’s New Deal legislation forced the Pullman Company to negotiate with the Brotherhood, and was able to successfully negotiate the first-ever contract between a company and a black union, in 1937;  
Whereas A. Philip Randolph was one of the central figures speaking out for African-American rights during the 1930s and 1940s and focused on labor and employment issues;  
Whereas A. Philip Randolph was a leader in the movement challenging discrimination in defense industry jobs and used the threat of a march on Washington as part of an effort to lobby President Roosevelt to sign an executive order banning discrimination within the Government and the defense industries;  
Whereas A. Philip Randolph was, in 1947, a leader in the movement to end segregation in the military and called for African-Americans to refuse to register for the draft until these practices were ended and was successful in this effort, which saw President Truman issue an executive order barring discrimination in the military on July 26, 1948;  
Whereas A. Philip Randolph was the leading force behind the March on Washington for Jobs and Freedom and worked with many old friends and foes of his earlier labor struggles to ensure the success of the event, which took place on August 28, 1963, drew a crowd of over 250,000 people, and was the occasion of a meeting with President Kennedy and Dr. Martin Luther King, Jr.; and  
Whereas A. Philip Randolph died in 1979 as an elder statesman of the civil rights movement, a much admired figure and role model for the young people of this Nation: Now, therefore, be it  
 
That it is the sense of the House of Representatives that A. Phillip Randolph should be recognized for his lifelong leadership and work to end discrimination and secure equal employment and labor opportunities for all Americans.  
 
Lorraine C. Miller,Clerk. 
